
	

114 HR 5474 IH: Berta Cáceres Human Rights in Honduras Act
U.S. House of Representatives
2016-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5474
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2016
			Mr. Johnson of Georgia (for himself, Mr. Conyers, Ms. Kaptur, Mr. Ellison, Mr. Serrano, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To suspend United States security assistance with Honduras until such time as human rights
			 violations by Honduran security forces cease and their perpetrators are
			 brought to justice.
	
	
 1.Short titleThis Act may be cited as the Berta Cáceres Human Rights in Honduras Act. 2.FindingsThe Congress finds the following:
 (1)The Honduran police are widely established to be deeply corrupt and commit human rights abuses, including torture, rape, illegal detention, and murder, with impunity.
 (2)The New York Times revealed documents on April 15 indicating that top officials of the Honduran police ordered the killings of drug-crime investigators Julián Arístides Gonzáles and Alfredo Landaverde in 2009 and 2011, respectively, with the subsequent knowledge of top police and, evidently, high-ranking government officials. The Times suggested in a subsequent article that the revelations were being manipulated by the President of Honduras for his own corrupt purposes.
 (3)Individuals in the police with documented records of having committed gross human abuses with impunity continue to be appointed to top positions within the police.
 (4)International human rights bodies have reported that the Honduran military and police commit human rights abuses, including killings, with impunity. The Associated Press has documented death squad activity by police. Human Rights Watch reports: The use of lethal force by the national police is a chronic problem. Investigations into the police abuses are marred by inefficiency and corruption, little information about them is made public; and impunity is the rule..
 (5)The Department of State’s Honduran Human Rights Report for 2016 reports: Impunity remains a serious problem, with prosecution in cases of military and police officials charged with human rights violations moving too slowly or remaining inconclusive..
 (6)Repeated efforts to clean up the Honduran police have failed. (7)Human Rights Action documented the Fifteenth Battalion of the Honduran Armed Forces allegedly participated with police and private security forces in some of the killings of over 100 small-farmer activists in the Aguán Valley beginning in 2000. Human Rights Watch confirms that the killings of Aguán farmers were met with no consequences.
 (8)Further examples abound of human rights abuses by the military: in July 2013 members of the Armed Forces shot and killed Tomás García, a Lenca Indigenous activist, and injured his son while they were peacefully protesting a dam project; in May 2014, nine members of the Ninth Infantry reportedly tortured and killed Amado Maradiaga Quiroz and tortured his son, Milton Noe Maradiaga Varela. The cases remain unresolved. In a recent emblematic case, on December 27, 2015, the Honduran Navy reportedly killed Joel Palacios Lino and Elvis Armando García, two Garífuna Afro-Indigenous men who were engaged in digging a car out of the sand on a beach.
 (9)The current Government of Honduras has expanded the military’s reach into domestic policing, including the creation of a 3,000-member Military Police in clear violation of the Honduran constitution and with disastrous results, including the killings of a 15-year-old boy, Ebed Yanes, in 2012 and a student, Erlin Misael Carías Moncada, in 2014, after they had passed unarmed through checkpoints. Since the creation of the Military Police allegations of human rights abuses by the military have increased notably, reports Human Rights Watch.
 (10)The Honduran judicial system has been widely documented to be rife with corruption. Judges, prosecutors and other officials are interconnected with organized crime and drug traffickers, contributing to near-complete immunity.
 (11)The Department of State in its 2015 Human Rights Report for Honduras reports corruption, intimidation, and institutional weakness of the justice system leading to widespread impunity..
 (12)Summarizing the situation, Human Rights Watch reports in 2016 that Rampant crime and impunity for human rights abuses remain the norm in Honduras … Efforts to reform the institutions responsible for providing public security have made little progress. Marred by corruption and abuse, the judiciary and police remain largely ineffective..
 (13)The March 3, 2016, assassination of prominent Lenca Indigenous and environmental activist Berta Cáceres, world-renowned recipient of the 2015 Goldman Environmental Prize for her work defending Indigenous land rights against a hydroelectric dam project, illustrates the human rights crisis in Honduras, and the deep complicity of the Honduran government. Cáceres, the leader of COPINH, the Council of Indigenous and Popular Organizations of Honduras, had reported to authorities 33 threats previous to her killing, but none had been investigated, and the government had failed to provide adequate protection measures as mandated by the Inter-American Commission on Human Rights, with protection by Honduran security being withdrawn the day of her death.
 (14)Five suspects have been arrested in the killing of Cáceres, one of whom is a current officer in the military and two others are retired military. These arrests raise serious questions about the role of the Honduran military in her assassination, including the chain of command within the military as well as the identity of the true authors of the assassination.
 (15)Despite calls from 62 Members of Congress, members of the family of Berta Cáceres, COPINH, leaders of the European Union, the Vatican Pontifical Council on Peace and Justice, and many others, the Honduran government has not permitted the Inter-American Commission on Human rights to conduct an independent investigation of the case.
 (16)In this context of corruption and human rights abuses, trade unionists, journalists, lawyers, Afro-Indigenous activists, Indigenous activists, small-farmer activists, LGBTI activists, human rights defenders, and critics of the government remain at severe risk; and previous human rights abuses against them remain largely unpunished.
 (17)The May 2, 2016, shooting of prominent opposition journalist Félix Molina illustrates the continued risk facing activists. Hours before he was shot, Molina had posted information potentially linking Cáceres’s killing to a top government official, members of an elite family, and one of the prosecutors in the case.
 (18)The 2016 Appropriations Act allocates approximately $18,000,000 to the Honduran police and military, in addition to funding in the 2016 National Defense Appropriations Act; the President’s funding request for fiscal year 2017 calls for an increase in security funding for Honduras.
 (19)The Inter-American Development Bank in 2012 lent $59,800,000 to the Honduran police, with the United States approval.
			3.Suspension and restrictions of security aid extended to Republic
			 of Honduras unless certain conditions have been met
 (a)Suspension of security assistanceNo funds may be made available to the Republic of Honduras for the police and military, including funds for equipment and training.
 (b)Loans from multilateral development banksThe Department of the Treasury shall be instructed to vote no on any and all loans to the Republic of Honduras for its police and military.
 4.Conditions for lifting suspensions and restrictionsThe provisions of this Act shall terminate on the date on which the Department of State determines and certifies to the appropriate congressional committees that the Government of Honduras has—
 (1)pursued all legal avenues to bring to trial and obtain a verdict of those who ordered and carried out—
 (A)the March 2, 2016, murder of Berta Cáceres; (B)the killings of over 100 small-farmer activists in the Aguán Valley;
 (C)the December 27, 2015, killings of Joel Palacios Lino and Elvis Armando García; and (D)the May 3, 2016, armed attack on Félix Molina;
 (2)investigated and successfully prosecuted members of military and police forces who are credibly found to have violated human rights, and ensured that the military and police cooperated in such cases, and that such violations have ceased;
 (3)withdrawn the military from domestic policing, in accordance with the Honduran Constitution, and ensured that all domestic police functions are separated from the command and control of the Armed Forces of Honduras and are instead directly responsible to civilian authority;
 (4)established that it protects effectively the rights of trade unionists; journalists; human rights defenders; Indigenous, Afro-Indigenous, small-farmer, and LGBTI activists; critics of the government; and other civil society activists to operate without interference; and
 (5)taken effective steps to fully establish the rule of a law and to guarantee a judicial system that is capable of investigating, prosecuting, and bringing to justice members of the police and military who have committed human rights abuses.
			
